[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                 July 18, 2006
                               No. 05-16593                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 05-00016-CR-4-RH-WCS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

CRAIG RUSSELL,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (July 18, 2006)

Before TJOFLAT, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     This appeal presents one issue: whether supervised release standard
condition No. 13 delegates a judicial function to the district court’s probation

office. We resolved this issue in United States v. Nash, 438 F.3d 1302, 1306 (11th

Cir. 2006).1 “Standard Condition Thirteen . . . does not improperly delegate a

judicial function to a probation officer. . . .” Id. at 1306.

       AFFIRMED.




       1
           The mandate in Nash issued on April 14, 2006.

                                               2